Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Wang et al., (U.S. Pub. No. 2022/0014793 A1).
As per claim 1, Wang teaches Wang teaches an encoder (title) comprising: circuitry ([0110], [0122] and fig. 1A-1B; an apparatus for encoding a video stream includes a processor); and memory coupled to the circuitry ([0122] and fig. 1B); the circuitry, in operation: partitions a block of a current image to encoded into a plurality of partitions including a first partition and a second partition that are adjacent to each other (fig. 12 and 14; [0184], [0217]); performs orthogonal transform only on the first partition out of the first partition and the second partition ([0043], see fig. 14; note the transform is applied to only one partition of the transform block); sets a strength  of a deblocking filter to be applied to a boundary between the first partition  and the second partition to a first value (“a value of a boundary strength (BS) parameter for the boundary between the first transform block and the second transform block to be a first value”; [0012], [0016], [0023], [0042], [0049], [0118], [0299-0300] and table 1) and applies a first deblocking filter corresponding to the first value to the boundary (abstract, [0118], [0299-0300], and table 1); and the strength of the deblocking filter includes the first value corresponding to the first deblocking filter and a second value corresponding to a second deblocking filter stronger than the first deblocking filter (table 1). 
As per claim 7, Wang teaches a decoder (title, fig. 1A-1B; fig. 3), comprising: circuitry ([0121]); and memory coupled to the circuitry ([0121] and fig. 1B), wherein the circuitry, in operation ([0121]): partitions a block of  a current image to be decoded into a plurality of partitions including a first partition and a second partition that are adjacent to each other ([0043], fig. 12, fig. 14); performs inverse orthogonal transform only on the first partition out of the first partition and the second partition (fig. 12, fig. 14, [0043]); sets a strength of a deblocking filer to be applied to a boundary between the first partition and the second partition to a first value ([0299-0301] and table 1); and  applies a first deblocking filter corresponding to the first value to the boundary (table 1; fig. 17 abstract, [0118], [0299-0301]); and the strength of the deblocking filter includes the first value corresponding to the first deblocking filter and a second value corresponding to a second deblocking filter stronger than the first deblocking filter (table 1). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486